UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7837


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HECTOR LOPEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00503-HFF-1; 6:06-cv-70016-HFF; 6:09-cv-70004-HFF)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hector Lopez, Appellant Pro Se.        William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES           ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hector       Lopez    seeks         to     appeal      the    district      court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.            The order is not appealable unless a circuit

justice      or    judge       issues        a        certificate         of    appealability.

28 U.S.C. § 2253(c)(1) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”         28       U.S.C.       § 2253(c)(2)        (2006).         A

prisoner      satisfies          this        standard          by    demonstrating            that

reasonable        jurists      would     find          that    any     assessment        of     the

constitutional          claims    by    the       district       court     is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Lopez has

not   made    the       requisite       showing.              Accordingly,        we     deny    a

certificate        of    appealability            and     dismiss         the   appeal.          We

dispense     with       oral     argument          because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                  2